                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 JOHN DOE MC-14,

        Plaintiff,                                  Case No. 20-10618
                                                    Honorable Laurie J. Michelson
 v.

 THE UNIVERSITY OF MICHIGAN and
 THE REGENTS OF THE UNIVERSITY
 OF MICHIGAN,

        Defendants.


      ORDER DECLINING TO EXERCISE SUPPLEMENTAL JURISDICTION
        OVER STATE-LAW CLAIMS PURSUANT TO 28 U.S.C. § 1367(c)
         AND DISMISSING WITHOUT PREJUDICE CLAIMS V–XVIII


       John Doe filed an 18-count complaint against the University of Michigan and its regents,

claiming that a university physician sexually assaulted him. Doe alleges that Defendants violated

his civil rights under 42 U.S.C. § 1983 (three separate counts) as well as Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681. He also alleges 14 state-law counts, including negligence,

intentional infliction of emotional distress, and fraud and misrepresentation.

       By statute, federal courts may exercise supplemental jurisdiction over certain state-law

claims. See 28 U.S.C. § 1367(a). However, courts have the discretion to decline to exercise such

jurisdiction when “the claim raises a novel or complex issue of State law, the claim substantially

predominates over the claim or claims over which the district court has original jurisdiction, [or]

the district court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c) (subsections omitted). A court also may choose not to exercise jurisdiction if “in

exceptional circumstances, there are other compelling reasons for declining jurisdiction.” Id.
       As the Supreme Court has stated, where “state issues substantially predominate, . . . the

state claims may be dismissed without prejudice and left for resolution to state tribunals.” United

Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726–27 (1966). Compelling reasons for declining

jurisdiction “should be those that lead a court to conclude that declining jurisdiction best

accommodates the values of economy, convenience, fairness, and comity.” Brown v. Scaglione,

No. 20-10192, 2020 WL 674291, at *2 (E.D. Mich. Feb. 11, 2020) (citation omitted) (declining to

exercise supplemental jurisdiction over state-law claims because they would “raise problems,

including the need to introduce evidence inapplicable to the evidence relevant to the federal claims,

the presence of disparate legal theories on both claims and defenses, and the need to create

expanded and contradictory jury instructions”); see also Gibbs, 383 U.S. at 727 (holding that the

likelihood of jury confusion is an appropriate factor to consider in declining supplemental

jurisdiction); Kozma v. City of Livonia, No. 14-2268, 2014 WL 3956450, at *1 (E.D. Mich. Aug.

13, 2014) (same).

       Here, the Court declines to exercise supplemental jurisdiction over the state-law claims

because they substantially predominate over the few federal claims and in order to avoid jury

confusion about the issues, legal theories, defenses, and possible relief. So pursuant to 28 U.S.C.

§ 1367(c), the Court declines to exercise supplemental jurisdiction over Claims V–XVIII, which

are DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

       Dated: April 2, 2020


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE

                                                 2
